10/19/2020        Case 1:20-cv-00651-GLS-DJS
                  Governor                                    Document
                           Cuomo Announces Indoor Dining in New               87-6
                                                                York City Allowed      FiledBeginning
                                                                                  to Resume   10/20/20      Page
                                                                                                      September     1 of
                                                                                                                30 with    5
                                                                                                                        25 Percent Occupancy …




SEPTEMBER 9, 2020 Albany, NY


Governor Cuomo Announces Indoor Dining in
New York City Allowed to Resume Beginning
September 30 with 25 Percent Occupancy Limit

Temperature Checks, Contact Information for Tracing, Face
Coverings When Not Seated and Other Safety Protocols
Required; Bar Service Will Not Be Permitted and No Service After
Midnight

The City of New York to Provide a Team of 400 Enforcement
Personnel to Ensure Compliance

Guidelines Will Be Reassessed Based On Data By November 1; If
Infection Rate Does Not Increase, Restaurants May Be Permitted
To Go Up To 50 Percent Capacity; State Will Monitor Any Positivity
Increase on an Ongoing Basis for Potential Reassessment

Restaurants Must Publicly Post Their Indoor Dining Capacity and
Phone Numbers to Report Violations; Patrons Who Observe
Violations Can Report Issues by Calling 833-208-4160, or by
Texting 'VIOLATION' to 855-904-5036

Governor Announces State to Launch 'New Yorkers Protecting
New Yorkers' PSA with New York State Restaurant Association to
Encourage Compliance


https://www.governor.ny.gov/news/governor-cuomo-announces-indoor-dining-new-york-city-allowed-resume-beginning-september-30-25             1/5
10/19/2020        Case 1:20-cv-00651-GLS-DJS
                  Governor                                    Document
                           Cuomo Announces Indoor Dining in New               87-6
                                                                York City Allowed      FiledBeginning
                                                                                  to Resume   10/20/20      Page
                                                                                                      September     2 of
                                                                                                                30 with    5
                                                                                                                        25 Percent Occupancy …

Governor Andrew M. Cuomo today announced indoor dining in New York City will be allowed
to resume beginning September 30th with a 25 percent occupancy limit. All restaurants that
choose to reopen will be subject to strict safety protocols, including temperature checks,
contact information for tracing, face coverings when not seated and other safety protocols.
Bar service will not be permitted, and restaurants will close at midnight. Guidelines will be
reassessed based on the data by November 1. If the infection rate does not increase,
restaurants may be permitted to go to 50 percent capacity; the State will monitor any positivity
increase on an ongoing basis and potentially reassess if necessary. Business guidance for
indoor dining in New York City is available here.

The City of New York will provide a team of 400 enforcement personnel to work with the State
Police Task Force to ensure compliance. Restaurants must publicly post their 25 percent
indoor dining capacity and the phone number and text number to report violations. Patrons
who observe violations can report issues by calling 833-208-4160, or by texting 'VIOLATION'
to 855-904-5036.



"I want to thank New Yorkers for their hard work to increase compliance, and we can now take
the next step in reopening our restaurants. We've been speaking with stakeholders, and we
are now announcing that we can safely reopen indoor dining in New York City with limited
capacity at the end of this month, as long as they adhere to strict health and safety
protocols," Governor Cuomo said. "This is good news and the right step forward, especially for
restaurant owners and staﬀ who have been struggling through this time. But it is up to all of us
to ensure compliance and the health and safety of those around us."

The Governor also announced the State to launch 'New Yorkers Protecting New Yorkers' PSA
with New York State Restaurant Association to encourage compliance.

Guidance for Indoor Dining in New York City

    25 percent occupancy limit
    Temperature checks will be required at the door for all customers
    One member of each party will be required to provide contact information for tracing if
    needed

https://www.governor.ny.gov/news/governor-cuomo-announces-indoor-dining-new-york-city-allowed-resume-beginning-september-30-25             2/5
10/19/2020        Case 1:20-cv-00651-GLS-DJS
                  Governor                                    Document
                           Cuomo Announces Indoor Dining in New               87-6
                                                                York City Allowed      FiledBeginning
                                                                                  to Resume   10/20/20      Page
                                                                                                      September     3 of
                                                                                                                30 with    5
                                                                                                                        25 Percent Occupancy …

    No bar service - bars will only be used as service bars, a source of making drinks and serving
    them tableside
    Masks must be worn at all times when not seated at a table
    Tables must be six feet apart
    Restaurants close at midnight
    Strict adherence to all State-issued guidance
    Restaurants should operate with enhanced air ﬁltration, ventilation and puriﬁcation standards
    Limit air recirculation and allow for outside air ventilation
    Outdoor dining will continue in the interim





We've been speaking with stakeholders, and we are now announcing
that we can safely reopen indoor dining in New York City with limited
capacity at the end of this month, as long as they adhere to strict
health and safety protocols.

Governor Andrew M. Cuomo

Melissa Fleischut, President and CEO, New York State Restaurant Association said, "Today's
announcement comes at a pivotal time for the restaurant industry in New York City, and we
would like to thank Governor Cuomo for recognizing this and providing hope to the thousands
of restaurants based here in the culinary capital of the world. Allowing restaurants to open
indoors at a limited capacity will provide these eateries with an economic lifeline as they all try
and keep their doors open through this pandemic. We will happily work with relevant
governmental agencies and hospitality partners to help ensure that all restaurants in New
York City understand the rules."

Jeremy Merrin, Vice President, NYC Chapter, NYS Restaurant Association; Founder and CEO,
Havana Central Restaurant Group said, "We are so grateful to Governor Cuomo for putting
together a plan to re-open restaurants for indoor dining in New York City at 25 percent. We
strongly believe that the vast majority of restaurant owners will take this opportunity seriously
and adhere to all CDC and DOH guidelines. With this plan, it will be very safe to dine in New
https://www.governor.ny.gov/news/governor-cuomo-announces-indoor-dining-new-york-city-allowed-resume-beginning-september-30-25             3/5
10/19/2020        Case 1:20-cv-00651-GLS-DJS
                  Governor                                    Document
                           Cuomo Announces Indoor Dining in New               87-6
                                                                York City Allowed      FiledBeginning
                                                                                  to Resume   10/20/20      Page
                                                                                                      September     4 of
                                                                                                                30 with    5
                                                                                                                        25 Percent Occupancy …

York City. We look forward to working with the Governor and the Mayor to ensure indoor
dining is a success."

Danny Meyer, Founder & CEO, Union Square Hospitality Group, "Running a restaurant is a
labor of love, and along with many colleagues and staﬀ members, we have struggled through
the unparalleled challenges of this pandemic, working our best to safely provide hospitality to
hungry New Yorkers via curbside pickup, deliveries and outdoor spaces, not knowing how
much longer we can go. I join my colleagues in thanking the Governor for opening the door to
a safe and gradual recovery by providing a sensible solution for indoor dining and look
forward to working with everyone to guarantee the safety of our customers and staﬀ. This is
an important ﬁrst step to hiring back more members of our team, doing more business with
our suppliers, and welcoming New Yorkers back to New York.




Andrew Rigie, Executive Director, NYC Hospitality Alliance said, "The New York City restaurant
industry has been ﬁnancially devastated by the COVID-19 pandemic and a safe return to
indoor dining is critical to help save these vital small businesses and jobs. We're thankful to
Governor Cuomo for announcing a return to indoor dining with a blueprint for future


https://www.governor.ny.gov/news/governor-cuomo-announces-indoor-dining-new-york-city-allowed-resume-beginning-september-30-25             4/5
10/19/2020        Case 1:20-cv-00651-GLS-DJS
                  Governor                                    Document
                           Cuomo Announces Indoor Dining in New               87-6
                                                                York City Allowed      FiledBeginning
                                                                                  to Resume   10/20/20      Page
                                                                                                      September     5 of
                                                                                                                30 with    5
                                                                                                                        25 Percent Occupancy …

expansion. Restaurants are essential to New York's economic and social fabric, and indoor
dining is a key component to the industry's recovery."

Isabella Di Pietro, Co-Founder, Feed the Frontlines NYC said, "New York City's restaurant
workers are anxious to serve their families and communities, and we're happy to see
Governor Cuomo announce that indoor dining can resume today. Restaurant work has been a
longstanding source of income for countless people striving to make it in New York City and
it's essential that it isn't stiﬂed by the coming winter months. I thank Governor Cuomo for
taking action to support small businesses and restaurant workers throughout our city."

Luca Di Pietro, Founder of Tarallucci e Vino said, "The restaurant industry supports workers
and their families throughout New York City and I am happy to see Governor Cuomo
announce the reopening of indoor dining today. The onset of winter makes it essential for
restaurant staﬀ to continue to earn income from indoor dining, and new state guidance will
make sure workers and guests are safe as the industry tries to survive in the midst of this
pandemic."

Sean Feeney, Co-Founder Grovehouse; Owner, Lilia and Misi said, "We are grateful Governor
Cuomo welcomed us to the table and worked with us to make indoor dining a reality again.
We can't wait to welcome our teams and guests inside at our restaurants again very soon.
New York City always comes back. This time we will remake it together and rebuild our city
safely, protecting liberty and justice for all."


Contact the Governor's Press Oﬃce
 Contact us                     Albany: (518) 474 - 8418
      by phone:
                                 New York City: (212) 681 - 4640


 Contact us
      by email:                  Press.Oﬃce@exec.ny.gov




https://www.governor.ny.gov/news/governor-cuomo-announces-indoor-dining-new-york-city-allowed-resume-beginning-september-30-25             5/5
